     Case 2:18-cr-00121-PSG Document 186 Filed 10/22/19 Page 1 of 11 Page ID #:1023



1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      KATHERINE A. RYKKEN (Cal. Bar No. 267196)
4     Assistant United States Attorney
      Major Frauds Section
5     VERONICA DRAGALIN (Cal. Bar No. 281370)
      Assistant United States Attorneys
6     Public Corruption and Civil Rights Section
           1500 United States Courthouse
7          312 North Spring Street
           Los Angeles, California 90012
8          Telephone: (213) 894-0647
           Facsimile: (213) 894-0141
9          E-mail:    katherine.rykken@usdoj.gov
                      veronica.dragalin@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA

12                             UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    UNITED STATES OF AMERICA,                No. CR 18-121(A)-SJO

15               Plaintiff,                    GOVERNMENT’S MOTION IN LIMINE TO
                                               ADMIT FIREARMS RECORDS; EXHIBITS
16                    v.
                                               Hearing Date: November 4, 2019
17    CARLOS MIGUEL FERNANDEZ, et al.,         Location:     Courtroom of the
                                                             Hon. S. James Otero
18               Defendants.

19

20         Plaintiff United States of America, by and through its counsel
21    of record, the United States Attorney for the Central District of
22    California and Assistant United States Attorneys KATHERINE A. RYKKEN
23    and VERONICA DRAGALIN, hereby files its motion in limine to admit
24    records pertaining to firearms transactions.
25    //
26    //
27    //
28    //
     Case 2:18-cr-00121-PSG Document 186 Filed 10/22/19 Page 2 of 11 Page ID #:1024



1

2          This Motion is based upon the attached memorandum of points and

3     authorities, the files and records in this case, and such further

4     evidence and argument as the Court may permit.

5      Dated: October 22, 2019             Respectfully submitted,

6                                          NICOLA T. HANNA
                                           United States Attorney
7
                                           BRANDON D. FOX
8                                          Assistant United States Attorney
                                           Chief, Criminal Division
9

10                                          /s/ Katherine A. Rykken
                                           KATHERINE A. RYKKEN
11                                         VERONICA DRAGALIN
                                           Assistant United States Attorney
12
                                           Attorneys for Plaintiff
13                                         UNITED STATES OF AMERICA

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             ii
     Case 2:18-cr-00121-PSG Document 186 Filed 10/22/19 Page 3 of 11 Page ID #:1025



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2     I.   INTRODUCTION
3          Defendants Carlos Miguel Fernandez (“Fernandez”) and Edward Arao

4     (“Arao”), police officers charged with illegally dealing in firearms,

5     are proceeding to trial on November 12, 2019.         Using their law

6     enforcement status, Fernandez and Arao were able to purchase a high

7     volume of “off-Roster” firearms that were unavailable to the general

8     public in California.     Arao was in charge of Ronin Tactical Group, a

9     Federal Firearms Licensee (“FFL”), through whom Fernandez purchased

10    and sold many of the guns charged in the First Superseding Indictment

11    (“FSI”).   Fernandez is also charged in a second conspiracy, 1

12    disposing of firearms to a person he had reasonable cause to believe

13    was prohibited from purchasing firearms, and separate substantive

14    violations of 18 U.S.C. § 922(d)(1).        Lastly, because Fernandez also

15    aided and abetted other co-defendants in making false statements in

16    connection with their firearms purchases, he is charged with

17    substantive violations of 18 U.S.C. § 924(a)(1)(A).

18         To prove these charges, the government seeks to introduce the

19    following two categories of firearms records evidencing the charged

20    conduct: (1) Automated Firearms System (“AFS”) records maintained by

21    the California Department of Justice; and (2) dealer records of

22    firearms sales, including Bureau of Alcohol, Tobacco, Firearms, and

23    Explosives (“ATF”) Form 4473 and and Ronin Tactical Group’s

24    Acquisition and Disposition log, both of which are required to be

25

26
           1 Count Four charges this second conspiracy. Fernandez is
27    charged along with three other co-defendants, all of whom have signed
      plea agreements and will not proceed to trial: Oscar Morales Camacho,
28    Sr. (“Camacho Sr.”), Oscar Maravilla Camacho Jr. (“Camacho Jr.”), and
      Rafael Ruben Camacho Maravilla (“Camacho Maravilla”).
     Case 2:18-cr-00121-PSG Document 186 Filed 10/22/19 Page 4 of 11 Page ID #:1026



1     maintained by an FFL.     The firearms records are probative of the gun

2     purchases and sales alleged in the FSI.        For the reasons set forth

3     below, the firearms records and summaries thereof are admissible at

4     trial.

5     II.   ARGUMENT
6           A.   The AFS Records Are Admissible Public Records
7                1.    Public Records Are Admissible Self-Authenticating
                       Records
8

9           Public records, reports, statements, or data compilations of

10    public offices or agencies setting forth the activities of the office

11    or agency, or matters observed pursuant to duty imposed by law as to

12    which matters there was a duty to report are admissible as an

13    exception to the hearsay rule.       Fed. R. Evid. 803(8).      Domestic

14    public documents bearing a seal of the United States or a political

15    subdivision, department, officer, or agency thereof, and a signature

16    purporting to be an attestation or execution, are self-authenticating

17    and do not require extrinsic evidence of authentication as a

18    condition precedent to admissibility.        Fed. R. Evid. 902(1).      See

19    United States v. Robinson, 389 F.3d 582, 593 (6th Cir. 2004).              The

20    same is true of certified copies of public records.          Fed. R. Evid.

21    902(4).

22               2.    The AFS Records Are Admissible

23          The government seeks to introduce two types of AFS records in

24    this case: (1) a native excel spreadsheet created, maintained, and

25    provided by AFS listing firearm purchase information for particular

26    individuals (defendants in this case); and (2) a “printout” created,

27    maintained, and provided by AFS listing similar firearm purchase

28
                                              2
     Case 2:18-cr-00121-PSG Document 186 Filed 10/22/19 Page 5 of 11 Page ID #:1027



1     information in a different format (collectively, the “AFS Records”).

2     Attached hereto as Exhibit A is an example AFS spreadsheet (redacted

3     to omit personal identifying information).         Attached hereto as

4     Exhibit B is an example AFS printout record to be introduced at trial

5     (similarly redacted).

6            AFS is a repository of firearm records maintained by the

7     California Department of Justice, as established by California Penal

8     Code, Section 11106.     The AFS receives information when, among other

9     things, a firearm purchase or transfer occurs at a California-based

10    FFL.    The AFS Records described above, both the native excel

11    spreadsheets and printouts, are self-suthenticating public records

12    because the California Department of Justice, a public agency, is

13    required by California law to maintain these records.           See Cal. Penal

14    Code § 11106 (requiring the Attorney General to “keep and properly

15    file a complete record of” various firearms records and to “furnish

16    the information” to law enforcement upon request).          Consequently, the

17    AFS records are admissible at trial on this basis.

18           B.   Dealer Firearms Records Are Admissible Business Records
19                1.     Business Records Are Admissible

20           For business records to be admissible, the following

21    foundational facts must be established through the custodian of the

22    records or another qualified witness: (1) the records must have been

23    made at or near the time by, or from information transmitted by, a

24    person with knowledge; and (2) the records must have been made and

25    kept in the course of a regularly conducted business activity. Fed.

26    R. Evid. 803(6); United States v. Bland, 961 F.2d 123, 126-28 (9th

27    Cir. 1992).      In determining whether these foundational facts are

28
                                              3
     Case 2:18-cr-00121-PSG Document 186 Filed 10/22/19 Page 6 of 11 Page ID #:1028



1     established, the Court may consider hearsay and other evidence not

2     admissible at trial.     See Federal Rules of Evidence 104(a) and

3     1101(d)(1); Bourjaily v. United States, 483 U.S. 171, 178-79 (1987).

4     Challenges to the accuracy or completeness of business records

5     ordinarily go to the weight of the evidence and not its

6     admissibility.    See, e.g., La Porta v. United States, 300 F.2d 878,

7     880 (9th Cir. 1962).

8          Certified domestic records of regularly conducted activity are

9     self-authenticating when accompanied by a written declaration

10    establishing that (1) the records were made at or near the time by,

11    or from information transmitted by, a person with knowledge; and (2)

12    the records were made and kept in the course of a regularly conducted

13    business activity.     Fed. R. Evid. 902(11).      Custodian of records

14    declarations may be utilized by the Court to provide a foundation for

15    the admission in evidence of business records without creating any

16    confrontation issue under Crawford v. Washington, 541 U.S. 36 (2004).

17    See United States v. Hagege, 437 F.3d 943, 957 (9th Cir. 2006).

18               2.    The Dealer Firearm Records Are Admissible

19         The government seeks to introduce two types of firearms records

20    that are required to be kept by an FFL.        First, a Firearms

21    Transaction Record, or Form 4473, which is a form promulgated by the

22    ATF that is filled out when a person purchases a firearm from an FFL.

23    The Form 4473 contains the purchaser name, address, date of birth,

24    government-issued photo ID, National Instant Criminal Background

25    Check System background check transaction number, and a short

26    affidavit stating that the purchaser is eligible to purchase firearms

27    under federal law.     It also contains the firearm make, model, and

28
                                              4
     Case 2:18-cr-00121-PSG Document 186 Filed 10/22/19 Page 7 of 11 Page ID #:1029



1     serial number, as well as the date of the transaction.           If a person

2     purchases a firearm from a private individual who is not a licensed

3     dealer, California law requires individual sellers to sell through

4     dealers, and the purchasers to complete a Form 4473. 2         Attached

5     hereto as Exhibit C is an example Form 4473 to be introduced at

6     trial.    The FFL also records all information from the Form 4473 into

7     a required “bound-book” called an “Acquisition and Disposition Log.”

8     The second business record the government seeks to admit is the

9     Acquisition and Disposition log from Ronin Tactical Group.            Attached

10    hereto as Exhibit D is an excerpt from the Acquisition and

11    Disposition Log of Ronin Tactical Group to be introduced at trial.

12         A dealer must keep the Form 4473’s and the Acquisition and

13    Disposition Log on file at least 20 years, and is required to

14    surrender the log to the ATF upon retirement from the firearms

15    business.    The ATF is allowed to inspect, as well as request a copy

16    of, the Form 4473 from the dealer.        Because these records meet the

17    requirements for self-authenticating business records pursuant to

18    Rules 803(6) and 902(11), they are admissible at trial.

19         C.     Charts and Summaries of Firearms Records Are Admissible
20                1.     Summary Charts Are Admissible

21         A chart or summary may be admitted as evidence where the

22    underlying documents are voluminous, admissible, and available for

23    inspection.      See United States v. Meyers, 847 F.2d 1408, 1411-12 (9th

24

25         2 The FFL is also required to keep Dealer Record of Sale
      (“DROS”) forms, which are typically attached to and stored with the
26    Form 4473. The DROS form is California’s version of the ATF Form
      4473 and contains similar identifying information of the parties and
27    describes the firearm to be purchased. At trial, the government may
      seek to admit a small number of DROS forms, which are admissible as
28    business records for the reasons stated in this Section.
                                         5
     Case 2:18-cr-00121-PSG Document 186 Filed 10/22/19 Page 8 of 11 Page ID #:1030



1     Cir. 1988); United States v. Johnson, 594 F.2d 1253, 1255-57 (9th

2     Cir. 1979).    While the underlying documents must be admissible, they

3     need not be admitted.     See Meyers, 847 F.2d at 1412; Johnson, 594

4     F.2d at 1257 n.6.     Federal Rule of Evidence 1006 provides:

5          The contents of voluminous writings, recordings, or
           photographs which cannot conveniently be examined in court
6          may be presented in the form of a chart, summary, or
           calculation. The originals, or duplicates, shall be made
7          available for examination or copying, or both, by the
           parties at a reasonable time and place. The court may
8          order that they be produced in court.

9     Moreover, summary charts need not contain the defendant’s version of

10    the evidence and may be given to the jury while a government witness

11    testifies concerning them.      See United States v. Radseck, 718 F.2d

12    233, 239 (7th Cir. 1983); Barsky v. United States, 339 F.2d 180, 181

13    (9th Cir. 1964).

14         Summary exhibits, such as those the government wishes to

15    introduce into evidence here, are admissible under Rule 611(a) and

16    have long been recognized as an appropriate means of clarifying a

17    complicated or document-intensive case for the jury.           See United

18    States v. Silverman, 449 F.2d 1341, 1346 (2d Cir. 1971).           Rule 611(a)

19    permits a court to “exercise reasonable control over the mode and

20    order of interrogating witnesses and presenting evidence so as to (1)

21    make the interrogation and presentation effective for ascertainment

22    of the truth, (2) avoid needless consumption of time, and (3) protect

23    witnesses from harassment or undue embarrassment.”          See United States

24    v. Gardner, 611 F.2d 770, 776 (9th Cir. 1980).

25         Summary charts also may be used by the government in opening

26    statement.    Indeed, “such charts are often employed in complex

27    conspiracy cases to provide the jury with an outline of what the

28
                                              6
     Case 2:18-cr-00121-PSG Document 186 Filed 10/22/19 Page 9 of 11 Page ID #:1031



1     government will attempt to prove.”          United States v. De Peri, 778

2     F.2d 963, 979 (3d Cir. 1985) (approving government’s use of chart);

3     United States v. Rubino, 431 F.2d 284, 290 (6th Cir. 1970) (same).

4     Indeed, a summary witness may properly testify about, and use a chart

5     to summarize, evidence that has already been admitted.           The Court and

6     jury are entitled to have a witness “organize and evaluate evidence

7     which is factually complex and fragmentally revealed.”           United States

8     v. Shirley, 884 F.2d 1130, 1133-34 (9th Cir. 1989) (DEA agent’s

9     testimony regarding her review of various telephone records, rental

10    receipts, and other previously offered testimony held to be proper

11    summary evidence, as it helped jury organize and evaluate evidence;

12    summary charts properly admitted); United States v. Lemire, 720 F.2d

13    1327, 1348 (D.C. Cir. 1983).

14         Finally, a summary witness may rely on the analysis of others

15    where the summary witness has sufficient experience to judge another

16    person’s work and incorporate as his or her own the fact of its

17    expertise.    The use of other persons in the preparation of summary

18    evidence goes to its weight, not its admissibility.          See United

19    States v. Soulard, 730 F.2d 1292, 1299 (9th Cir. 1984); Diamond

20    Shamrock Corp. v. Lumbermens Mutual Casualty Co., 466 F.2d 722, 727

21    (7th Cir. 1972) (“It is not necessary . . . that every person who

22    assisted in the preparation of the original records or the summaries

23    be brought to the witness stand.”).

24               2.    The Firearms Records Are Admissible as Summaries

25         Certain portions of the present case involve a large number of

26    records, in particular, AFS and Form 4473 records demonstrating 46

27    purchases and 46 resales of firearms by Fernandez, and 41 purchases

28
                                              7
     Case 2:18-cr-00121-PSG Document 186 Filed 10/22/19 Page 10 of 11 Page ID #:1032



1     and 41 resales of firearms by Arao.        Each of those transactions

2     generated an AFS entry and Form 4473.         Thus, in total, at least 174

3     individual records establish the transactions charged in Counts One,

4     Two, and Three of the indictment.        To assist in the jury’s

5     understanding of the case, the government intends to present and

6     introduce as exhibits charts and summaries of those records (which

7     are themselves admissible as discussed above), to save time at trial

8     and to avoid the need to individually present the voluminous records

9     themselves. 3   Attached hereto as Exhibits E and F are summary charts

10    summarizing the charged transactions in the indictment. 4

11          The summary exhibits that the government intends to present

12    satisfy all of the requirements of Rule 611(a).          The pertinent

13    evidence, namely firearms records, is admissible and has been

14    produced or made available to the defendants in discovery.            The

15    government will make the final summary charts available to counsel

16    prior to introducing them at trial.        The summary witnesses will be

17    available for cross-examination.        Moreover, the summary exhibits will

18    serve to organize and clarify the government’s presentation and

19    assist the jury’s understanding of the case.          The use and admission

20    of summary exhibits at trial is thus appropriate.           Fed. R. Evid.

21    611(a); Gardner, 611 F.2d at 776.

22

23

24         3 The government reserves the right to introduce additional
      types of summary charts at trial, such as summaries of voluminous
25    bank records, toll records, and other admissible records.
26         4 The attached summary charts are intended to serve solely as an
      illustrative example of the summary charts to be introduced at trial,
27    and the government reserves the right to revise and finalize these
      exhibits before trial. The government will make final versions of
28    summary charts available to counsel before trial.
                                         8
     Case 2:18-cr-00121-PSG Document 186 Filed 10/22/19 Page 11 of 11 Page ID #:1033



1     III. CONCLUSION
2           For the foregoing reasons, the government respectfully requests

3     that this Court admit the records pertaining to firearms

4     transactions, as described above.

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              9
